Citation Nr: 0725743	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-11 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from September 1947 to 
September 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for status postoperative hemorrhoids, with 
pruritis ani and right and left foot residuals of cold 
injury, manifested by sensory neuropathy, cold sensitivity, 
and degenerative arthritis

2.  The veteran died in August 2005 from arteriosclerotic 
heart and cardiovascular disease.


CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of September 2005 and May 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
the appellant of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence, requested that she submit any evidence in her 
possession pertaining to the claim, and provided the 
appellant with notice of the type of evidence necessary to 
establish an effective date for the issue on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the appellant has not 
been prejudiced thereby.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and private and VA clinical opinions.  Additionally, the 
claims file contains the appellant's statements in support of 
her claim.  The Board has carefully reviewed such statements 
and concludes that she has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d)(2006).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2006).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 
Legal Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  In order to establish 
service connection for cause of the veteran's death, the 
evidence must show that the disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  In this 
case, although the record demonstrates that the veteran was 
service-connected for status postoperative hemorrhoids, with 
pruritis ani, the appellant does not contend that such 
disability contributed to the veteran's death.  Rather, she 
asserts that his service-connected right and left foot 
residuals of cold injury, manifested by sensory neuropathy, 
cold sensitivity, and degenerative arthritis caused his 
death.  However, the evidence of record fails to establish 
that such service-connected disabilities caused or 
substantially or materially contributed to the cause of his 
death.  

With respect to the cause of the veteran's death, his August 
2005 death certificate indicates that the immediate cause of 
death was arteriosclerotic heart and cardiovascular disease.  
Significantly, in November 2005, a VA examiner, after a 
review of the veteran's claims file, opined that it was not 
at least as likely as not that  the veteran's service-
connected cold injuries contributed substantially or 
materially or lent production to the veteran's death.  In 
reaching his conclusion, the examiner noted that the veteran 
had had a 50-pack year history of smoking tobacco, 
hyperlipidemia, and a family history of heart disease, which 
according to him, were factors that were well-documented in 
medical literature to cause atherosclerotic heart disease.  
He also indicated that he was unaware of any credible medical 
evidence linking bilateral cold injury residuals of the feet 
to atherosclerotic heart disease.

In contrast to the VA examiner's opinion, is the November 
2006 opinion of Dr. C. N. B., who after a review of the 
veteran's medical records, opined that the veteran's cold 
injuries and associated peripheral neuropathy caused him to 
not exercise, or walk, and caused him to gain weight, all of 
which significantly contributed to his demise by way of 
cardiovascular disease and arteriosclerotic heart disease.  
In reaching his determination, Dr. C. N. B., apparently 
relied on a history provided to him by the appellant in a 
letter.  According to Dr. C. N. B., the appellant indicated 
that the veteran was unable to exercise for four decades 
prior to his death due to his feet problems and that he 
likely gained weight due to his inability to exercise.   Dr. 
C. N. B. further indicated that: 

It is well known, that patient's who 
cannot exercise due to spinal injuries or 
foot amputations are at increased risk 
for cardiovascular disease.  In fact, 
mobility problems are associated with 
cardiovascular diseases as noted by 
Yekutiel in the following..."Our results 
show a significant increased incidence of 
hypertension and ischemic heart disease 
amoung those with spinal cord 
injuries....and amoung amputees...'"

Dr. C. N. B. further indicated that it was "impossible to 
say that [the veteran's] smoking or family history of heart 
disease are more of a risk factor than his inability to 
exercise, weight gain, and hyperlipidemia; therefore the non-
service related and service related factors are in balance 
and thus the likelihood for all factors is in the as likely 
as not category of probability."

In weighing the probative value of Dr. C. N. B's opinion, the 
Board notes that 
the fundamental premise on which his opinion rests, i.e.--
that the veteran was unable to exercise due to his service-
connected bilateral foot disabilities, is based solely on a 
history provided to him by the appellant.  Indeed, the 
objective evidence of record does not reflect that the 
veteran was unable to exercise due to his service-connected 
bilateral foot cold injury residuals.  The Board acknowledges 
that in a June 2005 VA nutrition evaluation, the veteran 
indicated that he used a cane for ambulation and got little 
exercise.  However, in a July 2001 treatment record, the 
veteran reported that walking, turning, twisting, excessive 
exercise, or rest were not triggers for the burning sensation 
in his feet.  Additionally, on VA examination in July 2002, 
the veteran reported that he could stand for a half an hour 
and walk for one mile.  Significantly, in the aforementioned 
June 2005 nutrition evaluation, the veteran was instructed to 
walk or perform any exercise that his knee could tolerate to 
a goal of three to four times per week.  (The Board notes 
that it is quite significant that the dietician only 
referenced the veteran's knee as a barrier to exercise and 
not the veteran's feet).  Also, although Dr. C. N. B., 
indicated that it was the veteran's inability to exercise 
because of his foot condition that caused his weight gain, 
the veteran, in a June 2005 VA nutrition evaluation, reported 
that he had been eating more since he had quit smoking a half 
a year prior.  Indeed, aforementioned clinical record 
reflects that the veteran, who reported a diet history that 
included skipping lunch, snacking on ice cream, cookies, and 
cheese, not eating many fruits or vegetables, and eating meat 
portion sizes in the three to four ounce size, had weighed 
222.9 lbs on examination in April 2005, but weighed 226 lbs 
two months later on examination in June 2005.  Moreover, the 
Board notes that although Dr. C. N. B. references medical 
literature by Yekutiel as one of the bases for the rationale 
for his opinion, such medical literature is related to 
persons with spinal cord injuries or with amputations, 
neither of which are applicable to the veteran.  Thus, the 
objective evidence of record does not reflect, as Dr. C. N. 
B. asserts, that the veteran was unable to exercise for four 
decades prior to his death or that he gained weight because 
of his service-connected foot disabilities.

Therefore, the Board finds that Dr. C. N. B's opinion is 
based on speculation and an inaccurate factual premise and, 
thus, lacks probative value.  The Court has held that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record 
and that a medical opinion based on an inaccurate factual 
premise is not probative. See, Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 
348 (1998).

Accordingly, based on the foregoing, in weighing the medical 
evidence of record, the Board finds that the opinion from the 
November 2005 VA examiner is more probative than the November 
2006 opinion by Dr. C. N. B..  Consequently, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's service-connected bilateral lower 
extremity residuals of cold injury manifested by sensory 
neuropathy, cold sensitivity, and degenerative arthritis
caused or substantially or materially contributed to his 
death from arteriosclerotic heart and cardiovascular disease.

Moreover, the appellant does not contend, and the record does 
not demonstrate that the veteran's death from 
arteriosclerotic heart and cardiovascular disease was related 
to any incident of the veteran's service.  In this regard, 
the veteran's service medical records are silent for 
complaints of, or treatment for, a cardiovascular disability.  
Indeed, his September 1951 discharge medical examination 
report reflects that the veteran's heart was normal.  In the 
absence of demonstration of continuity of symptomatology, the 
first demonstration by the record of a cardiovascular 
disability in 2005, some 54 years after the veteran's 
discharge from service, is too remote from the service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Additionally, there is no competent 
clinical evidence of record that etiologically links the 
veteran's fatal cardiovascular disability to any incident of 
his service.  Therefore, in the absence of any evidence to 
the contrary, the Board must conclude that the veteran's 
death from arteriosclerotic heart and cardiovascular disease 
was not etiologically related to any incident of the 
veteran's service.

In conclusion, although the appellant asserts that the 
veteran's service-connected bilateral foot disability 
contributed to the veteran's death, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the appellant's statements in 
support of her claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's service-connected disabilities either caused or 
contributed substantially or materially to his death from 
arteriosclerotic heart and cardiovascular disease.  Although, 
the Board is sympathetic to the appellant on the loss of her 
husband, and grateful for his service to this nation, the 
preponderance of the evidence is against a favorable decision 
for her claim.  The Board has considered the doctrine of 
giving the benefit of the doubt to the appellant, under 
38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2006), 
but it does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


